DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 08/10/2022 has been entered.

3.	Claims 23–42 are pending for examination in the request for continued examination filed on 08/10/2022.  Claims 1–22 are cancelled.


Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


5.	Claims 23, 30, and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 17 of (1) US 10,394,597 B2 (“issued ’597 patent”).

6.	Although the claims at issue are not identical, they are not patentably distinct (nonobvious) from each other, because at least some of the subject matter claimed in the instant application is already fully disclosed in issued ’628 patent.

For purposes of illustration, a table has been constructed below to compare the two independent system claims.


Instant Application No. 16/549,279
Issued ’597 Patent
23.   A system, comprising: one or more computing devices comprising one or more respective hardware processors and memory and configured to:
[a]  obtain, via one or more programmatic interfaces, a request to include one or more platforms in a set of platforms at which one or more jobs are scheduled by a job scheduling service of a provider network, wherein at least a first platform of the one or more platforms is located at a premise external to the provider network;
obtain via the one or more programmatic interfaces a scheduling flexibility parameter regarding a first job wherein scheduling flexibility parameter specifies one or more time windows for starting the first job;
examine, at the job scheduling service, one or more resource usage metrics obtained from the set of platforms to select (a) the first platform to execute the first job and (b) a start time for the first job according to the scheduling flexibility parameter; and
[b]  cause, by the job scheduling service, based at least in part on the examination of the one or more metrics, at least a first job to be executed at the first platform at the start time.
.
1.   A system, comprising: one or more computing devices comprising one or more respective hardware processors and memory and configured to:	[a]  implement one or more programmatic interfaces enabling clients of a job scheduling service of a provider network to indicate respective scheduling descriptors associated with a plurality of jobs, the provider network configured to perform the plurality of jobs on behalf of the clients;	receive, from a particular client and via the one or more programmatic interfaces, a particular scheduling descriptor associated with a particular job, wherein the particular job indicates one or more executable programs or scripts whose execution is dependent on at least in part on use of a shared resource, and wherein the particular scheduling descriptor comprises at least one scheduling flexibility parameter indicating one or more desired execution times for the particular job;	determine a target time to initiate an execution of the particular job, based at least in part on an analysis of (a) a plurality of scheduling descriptors corresponding to a set of jobs including the particular job, whose executions contend for use of the shared resource, (b) a temporal load distribution policy, and (c) at least two scheduling flexibility parameters in scheduling descriptors of different jobs in the set of jobs, wherein the at least two scheduling flexibility parameters specify different desired execution times;	[b]  transmit a job execution request indicating the target time to a selected execution platform;	perform one or more executable operations at the selected execution platform in accordance with the job execution request; 	collect a result indicator of the iteration of the particular job from the selected execution platform; and	in response to a job status request from the particular client, display one or more metrics associated with the iteration of the particular job.





Examiner’s Remarks
7.	Examiner refers to and explicitly cites particular pages, sections, figures, paragraphs or columns and lines in the references as applied to Applicant’s claims to the extent practicable to streamline prosecution.
Although the cited portions of the references are representative of the best teachings in the art and are applied to meet the specific limitations of the claims, other uncited but related teachings of the references may be equally applicable as well.  It is respectfully requested that, in preparing responses to the rejections, the Applicant fully considers not only the cited portions of the references, but also the references in their entirety, as potentially teaching, suggesting or rendering obvious all or one or more aspects of the claimed invention.

Abbreviations
8.	Where appropriate, the following abbreviations will be used when referencing Applicant’s submissions and specific teachings of the reference(s):
i.	figure / figures:		Fig. / Figs.
ii.	column / columns:		Col. / Cols.
iii.	page / pages:			p. / pp.

References Cited
9.	(A)	Dawson et al., US 2011/0145392 A1 (“Dawson”).
	(B)	Bakman, US 2009/0307597 A1.
	(C)	Davis, US 2014/0108078 A1.
	(D)	Naslavsky et al., US 2009/0265701 A1 (“Naslavsky”).
	(E)	Dawson et al., US 2006/0168584 A1 (“Dawson II”).

	Dawson, Bakman, Naslavsky, and Dawson II, were cited in the previous Office action.


Notice re prior art available under both pre-AIA  and AIA 
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A.
11.	Claims 23, 30, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Dawson in view of (B) Bakman and (C) Davis.
See “References Cited” section, above, for full citations of references.

12.	Regarding claim 23, (A) Dawson teaches/suggests the invention substantially as claimed, including:
“A system, comprising: one or more computing devices comprising one or more respective hardware processors and memory and configured to:”
(Fig. 1 and ¶ 42: computer system/server 12 in Cloud computing node 10);

“obtain, via one or more programmatic interfaces, a request to include one or more platforms in a set of platforms at which one or more jobs are scheduled by a job scheduling service of a provider network, wherein at least a first platform of the one or more platforms is located at a premise external to the provider network”
(¶ 59: a real-time search for the required resources is conducted. This search could include both internal and external resources, Cloud and non-Cloud resources, or any combination thereof ... if suitable external resources are located, available, and desirable, a scheduling request is made to the alternate provider, and upon approval (probably at point in time prevailing rates), those resources are utilized for the job execution;
¶ 60: a scheduling request is made to the alternate provider, and upon approval (probably at point in time prevailing rates), those resources are utilized for the job execution;
the Examiner notes: a search for resources is a “request” (inquiry sent to another resource provider) to use the resources of the alternate provider contingent upon their suitability, availability, cost, etc.;
additionally, in order to approve the scheduling request to use/include the alternate provider, the approving entity must get or obtain a request for this change;
¶ 58: the original Cloud would communicate with the alternate Cloud using standard protocols and would track the job in conjunction with the remote Cloud).

“examine, at the job scheduling service, one or more ... metrics obtained from the set of platforms to select (a) the first platform to execute the first job”
(¶ 59: if suitable external resources are located, available, and desirable, a scheduling request is made to the alternate provider, and upon approval (probably at point in time prevailing rates), those resources are utilized for the job execution;
¶ 66: resource requirement is understood in terms of the delta of what is currently available and what is needed to satisfy new workload); and

“cause, by the job scheduling service, based at least in part on the examination of the one or more metrics, at least a first job to be executed at the first platform”
(¶ 59: resources are utilized for the job execution;
¶ 57: dynamically move jobs currently executing on the Cloud (within the current Cloud, to an alternate Cloud or an alternate non-Cloud environment)).

	Dawson further teaches/suggests “examine, at the job scheduling service, one or more resource usage metrics obtained from the set of platforms”
(¶ 62: the monitoring function of the agent provides real-time tracking/monitoring of the current Cloud resource state to include which resources are currently in use and which are not. In step R2, current Cloud resource state data is passed to the database function and is written to the current state table of a predictive workload (e.g., historical) database 72;
¶ 58: a determination is passed down from Steps S2 and S3, and a branch occurs based on Cloud state and resource availability (e.g., are there sufficient resources in existence to address the need).


	Additionally, (B) Bakman also teaches or suggests:
“examine ... one or more resource usage metrics obtained from the set of platforms to select the first platform to execute at least a first job”
(¶ 176: monitoring utilization of at least one computing object utilizing resources on the computer network S501, generating resource availability information related to each computing object S502;
¶ 144: a capacity availability map listing all hosts, clusters or resource pools with the most available capacity, ordered by availability. The available VM capacity identifies VMs that can run on that particular object before hitting the threshold level ...  exemplary implementations of the present invention would use the total resources available (for example, 36 GB), and use the average memory utilization of each VM to see how much memory is available for new VMs;
¶¶ 169–174: rebalance the virtual environment by migrating virtual machines from the constraining hosts to hosts where more resources are available or a lesser utilized host).


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bakman with those of Dawson, to collect real-time resource usage and availability/capacity information.  The motivation or advantage to do so is to provide for the automated rebalancing or migration of jobs within or amongst Clouds to avoid resource bottlenecks and performance problems.

Dawson and Bakman does not teach “obtain via the one or more programmatic interfaces a scheduling flexibility parameter regarding a first job wherein scheduling flexibility parameter specifies one or more time windows for starting the first job,” “select ... (b) a start time for the first job according to the scheduling flexibility parameter,” and “cause ... the first job to be executed at the first platform at the start time.”

(C) Davis however teaches or suggests:
“obtain via the one or more programmatic interfaces a scheduling flexibility parameter regarding a first job wherein scheduling flexibility parameter specifies one or more time windows for starting the first job,” “select ... (b) a start time for the first job according to the scheduling flexibility parameter,” and “cause ... the first job to be executed at the first platform at the start time.”
(¶ 30: customer may provide any number of time ranges and parameters for the task to be performed. The parameters may be task-related parameters. The time range and parameters may include temporal constraints defining when the customer desires to have the purchased task performed ... The anchor may indicate a larger range of time within which the task may be scheduled or performed. The anchor represents the flexibility for scheduling of the actual task;
¶ 31: The anchor can have any number of time ranges and parameters associated with the anchor, including simple time boundaries, waiting periods, multiple task periods, recurring tasks, boundary splitting, start and end times).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Davis with those of Dawson and Bakman, to permit the specification of a plurality of time ranges during which jobs could be performed.  The motivation or advantage to do so is to provide for greater options in scheduling and expedited completion of jobs based on Cloud resource (time) availability.


13.	Regarding claim 30, it is the corresponding method claim reciting similar limitations of commensurate scope as the system of claim 23. Therefore, it is rejected on the same basis as claim 23 above.

14.	Regarding claim 37, it is the corresponding computer program product claim reciting similar limitations of commensurate scope as the system of claim 23. Therefore, it is rejected on the same basis as claim 23 above.


B.
15.	Claims 24, 31, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Dawson in view of (B) Bakman and (C) Davis, as applied to claims 23, 30, and 37 above, and further in view of (D) Naslavsky.

16.	Regarding claim 24, Dawson, Bakman, and Davis do not teach “provide, by the job scheduling service for installation at the first platform, a job scheduling agent, wherein the job scheduling agent initiates execution of the first job at the first platform.”

	(D) Naslavsky however teaches or suggests:
	“provide, by the job scheduling service for installation at the first platform, a job scheduling agent, wherein the job scheduling agent initiates execution of the first job at the first platform”
(¶ 85: instructions transmitted to the managed host may include instructions to install a job agent. The job agent may be installed and used to perform additional tasks;
¶ 56: the installation service (612) dispatches installation tasks to one or more job agent(s) (628) executing on one or more managed host(s)).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Naslavsky with those of Dawson, Bakman, and Davis, to dispatch/deploy a job agent to a target Cloud environment to locally manage and track a scheduled job.  The motivation or advantage to do so is to provide for structured, centralized control over job scheduling, deployment (movement), and execution.


17.	Regarding claim 31, it is the corresponding method claim reciting similar limitations of commensurate scope as the system of claim 24. Therefore, it is rejected on the same basis as claim 24 above.

18.	Regarding claim 38, it is the corresponding computer program product claim reciting similar limitations of commensurate scope as the system of claim 24. Therefore, it is rejected on the same basis as claim 24 above.


C.
19.	Claims 25–29, 32–35, and 39–42 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Dawson in view of (B) Bakman and (C) Davis, as applied to claims 23, 30, and 37 above, and further in view of (E) Dawson II.

20.	Regarding claim 25, Dawson teaches/suggests “utilize a ... protocol to establish a connection between (a) a job manager of the job scheduling service and (b) the first platform”
(¶ 58: the “original” Cloud would communicate with the alternate Cloud using standard protocols and would track the job in conjunction with the remote Cloud).

	Dawson does not teach that the protocol is “secure.”

	(E) Dawson II however teaches or suggests:
	“a secure protocol.”
(¶ 48: a security service 308 applies a security protocol for security at the connection layers of each of the systems operating within the grid).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dawson II with those of Dawson, Bakman, and Davis, to implement a secure protocol between/with the local and remote Cloud environments.  The motivation or advantage to do so is to provide for secure transmission of data to ensure system integrity.


21.	Regarding claim 26, Dawson II (secondary reference) and Davis teaches/suggests “examine, at the job scheduling service, a plurality of job descriptors to identify one or more jobs to be scheduled, wherein the one or more jobs include the first job, and wherein an individual job descriptor of the plurality of job descriptors includes includes the scheduling flexibility parameter and one or more of (a) a nominal job frequency”
(Dawson II, ¶¶ 78–79: Adjustment rules 712 specify the status conditions required for adjusting a job schedule. If a status condition is true, then a job may be suspended, canceled, or continued;
Davis, ¶ 31: An anchor may further include a repeating temporal pattern in which the customer requests a recurring task to be performed).

	It would have been obvious to further incorporate the teachings of Dawson II to improve job performance/execution based on changing resource conditions (e.g. availability).


22.	Regarding claim 27, Dawson and Dawson II (secondary reference) teach/suggest:
“select the first job for execution at the first platform based at least in part on a policy which includes an indication of a target resource utilization level for a resource”
(Dawson, ¶ 56: end-user agreement on job SLA where a job may run on any Cloud infrastructure that meets at least the minimum SLA requirements for the job;
Dawson II, ¶ 45: a user may specify preferred performance levels so that resource management service 302 distributes jobs to maintain the preferred performance levels within the grid (rationale to further combine)).

23.	Regarding claim 28, Dawson and Dawson II (secondary reference) teach/suggest:

“obtain, at the job scheduling service via the one or more programmatic interfaces, respective indications of (a) one or more jobs to be scheduled at premises external to the provider network, including the first job, and (b) one or more jobs to be scheduled at data centers of the provider network”
(Dawson, ¶¶ 66–76: the resource selection subsystem 80 would request services from the database scan function as listed in the available actions database table 84;
Dawson II, ¶ 67: job status adjustment controller 506 may prompt a user to approve a job scheduling change and may notify users of job scheduling changes).

It would have been obvious to further incorporate the teachings of Dawson II to allow greater user control and selection over job scheduling changes (movements).

24.	Regarding claim 29, Dawson II (secondary reference) teaches/suggests:
“cause consolidated job status information to be presented to a client of the job scheduling service, wherein the consolidated job status information includes at least (a) status information of the first job and (b) status information of a second job, wherein the second job is scheduled at a resource of the provider network”
(¶ 52: Client portal 422 may also enable a bi-directional communication channel between grid client 410 and grid environment 400 to enable communication about the current status of jobs running within grid environment 400 and the current condition of grid environment 400).

It would have been obvious to further incorporate the teachings of Dawson II to allow closer user monitoring of job progresses.


25.	Regarding claims 32–35, they are the corresponding method claim reciting similar limitations of commensurate scope as the system of claims 25–28, respectively. Therefore, they are rejected on the same basis as claims 25–28 above.

26.	Regarding claims 39–42, they are the corresponding computer program product claim reciting similar limitations of commensurate scope as the system of claims 25–28, respectively. Therefore, they are rejected on the same basis as claims 25–28 above.


Allowable Subject Matter
27.	Claim 36 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
28.	Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

In the Remarks, the Applicant also contends the following:

a.	That the double patenting rejections should be held in abeyance or withdrawn until when some allowable subject matter is indicated.

The Examiner disagrees:
	
As to (a), these sets of conflicting claims recite limitations of using similar language of commensurate scope and thus are not patentably distinct from each other. Additionally, in view of the latest revised Examining Procedure (as of the Ninth Edition, Revision 08.2017) and as set forth in Section 804, that in order for a reply to an Office action that includes a non-statutory double patenting rejection to be considered responsive, Applicant must now file a terminal disclaimer, or file a showing that the claims subject to the rejection are patentably distinct from the reference claims. Moreover, “such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”
Accordingly, the non-statutory double patenting rejections are maintained.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
September 27, 2022